[a20191217form8kexhibi689001.jpg]
Exhibit 10.6 FIRST AMENDMENT TO GUARANTEE AGREEMENT THIS FIRST AMENDMENT TO
GUARANTEE AGREEMENT (this “Amendment”), dated as of December 17, 2019, is by and
between WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
as buyer (“Buyer”), and GRANITE POINT MORTGAGE TRUST INC., a Maryland
corporation, as guarantor (“Guarantor”). W I T N E S S E T H: WHEREAS, GP
Commercial WF LLC (“Seller”) and Buyer have entered into that certain Master
Repurchase Agreement and Securities Contract, dated as of June 28, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Master Repurchase Agreement”); WHEREAS, Guarantor has executed and delivered
that certain Guarantee Agreement, dated as of June 28, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”); and WHEREAS, Guarantor and Buyer wish to modify certain terms and
provisions of the Guarantee Agreement, as set forth herein. NOW, THEREFORE, for
good and valuable consideration, the parties hereto agree as follows: 1.
Amendments to Guarantee Agreement. The Guarantee Agreement is hereby amended as
follows: (a) In Section 1 of the Guarantee Agreement, the definitions of
Leverage Ratio (Highly Rated CMBS), Leverage Ratio (Target Investments) and
Leverage Ratio (Total) are hereby deleted in their entirety. (b) Section 9(c) of
the Guaranty is hereby deleted in its entirety and replaced with the following:
(c) Total Debt to Total Assets Ratio. Guarantor shall not, with respect to
itself and its Subsidiaries, directly or indirectly, permit the ratio, expressed
as a percentage, (i) the numerator of which shall equal the Indebtedness of
Guarantor and its consolidated Subsidiaries associated with its Target
Investments (net of restricted cash associated with any consolidated variable
interest entities) and (ii) the denominator of which shall equal the Total
Assets of Guarantor and its consolidated Subsidiaries associated with its Target
Investments, to at any time be greater than seventy-seven and one half percent
(77.5%); provided, that notwithstanding the foregoing, Guarantor and its
consolidated Subsidiaries may from time to time acquire Highly Rated CMBS and
enter into secured Indebtedness in connection therewith pursuant to which the
ratio, expressed as a percentage, (i) the numerator of which equals the
Indebtedness of Guarantor and its consolidated Subsidiaries associated with its
Highly Rated CMBS (net of restricted cash associated with any consolidated
variable interest entities) and (ii) the denominator of which equals the Total
Assets of Guarantor and its consolidated Subsidiaries associated with its Highly
Rated CMBS exceeds seventy-seven and one half percent (77.5%) but is not greater
than ninety percent (90.00%), subject to the condition that at any such time,
Guarantor shall not, with respect to itself and its Subsidiaries, directly or
indirectly, permit the ratio, expressed as a percentage, (i) the numerator of
which shall equal the Indebtedness of Guarantor and its consolidated
Subsidiaries and (ii) the denominator of which shall equal the Total Assets of
Guarantor and its consolidated Subsidiaries to be greater than eighty percent
(80.00%). ACTIVE 251052902



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi689002.jpg]
2. Conditions Precedent to Amendment. The effectiveness of this Amendment is
subject to the following: (a) This Amendment shall be duly executed and
delivered by Guarantor and Buyer, and acknowledged by Seller; and (b) Buyer
shall have received such other documents as Buyer may reasonably request. 3.
Guarantor Representations. Guarantor hereby represents and warrants that: (a) no
Default or Event of Default exists, and no Default or Event of Default will
occur as a result of the execution, delivery and performance by Guarantor of
this Amendment; and (b) all representations and warranties contained in the
Guarantee Agreement are true, correct, complete and accurate in all respects
(except such representations which by their terms speak as of a specified date).
4. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Guarantee Agreement. 5. Continuing
Effect; Reaffirmation of Guarantee Agreement. As amended by this Amendment, all
terms, covenants and provisions of the Guarantee Agreement are ratified and
confirmed and shall remain in full force and effect. In addition, any and all
guaranties and indemnities for the benefit of Buyer and agreements subordinating
rights and liens to the rights and liens of Buyer, are hereby ratified and
confirmed and shall not be released, diminished, impaired, reduced or adversely
affected by this Amendment, and each party indemnifying Buyer, and each party
subordinating any right or lien to the rights and liens of Buyer, hereby
consents, acknowledges and agrees to the modifications set forth in this
Amendment and waives any common law, equitable, statutory or other rights which
such party might otherwise have as a result of or in connection with this
Amendment. 6. Binding Effect; No Partnership; Counterparts. The provisions of
the Guarantee Agreement, as amended hereby, shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto. For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof. 7. Further Agreements. Guarantor
agrees to execute and deliver such additional documents, instruments or
agreements as may be reasonably requested by Buyer and as may be necessary or
appropriate from time to time to effectuate the purposes of this Amendment. 8.
Governing Law. The provisions of Section 14 of the Guarantee Agreement are
incorporated herein by reference. 9. Headings. The headings of the sections and
subsections of this Amendment are for convenience of reference only and shall
not be considered a part hereof nor shall they be deemed to limit or otherwise
affect any of the terms or provisions hereof. 2 ACTIVE 251052902



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi689003.jpg]
10. References to Transaction Documents. All references to the Guarantee
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Guarantee Agreement as
amended hereby, unless the context expressly requires otherwise. [NO FURTHER
TEXT ON THIS PAGE] 3 ACTIVE 251052902



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi689004.jpg]
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above. BUYER: WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association By: /s/ Michael P. Duncan _______________________ Name: Michael P.
Duncan Title: Director 4 ACTIVE 251052902



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi689005.jpg]
GUARANTOR: GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation By: /s/
Marcin Urbaszek ________________ Name: Marcin Urbaszek Title: Chief Financial
Officer 5 ACTIVE 251052902



--------------------------------------------------------------------------------



 
[a20191217form8kexhibi689006.jpg]
ACKNOWLEDGED AND AGREED TO BY: SELLER: GP COMMERCIAL WF LLC, a Delaware limited
liability company By: /s/ Marcin Urbaszek _________________________ Name: Marcin
Urbaszek Title: Chief Financial Officer 6 ACTIVE 251052902



--------------------------------------------------------------------------------



 